Case 2:20-cv-00281-JRG Document 209-4 Filed 08/25/21 Page 1 of 1 PageID #: 9482




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 KAIFI LLC
                      Plaintiff,

        v.                                       Case No. 2:20-cv-281-JRG

                                                 JURY TRIAL DEMANDED

                                                 Honorable Rodney Gilstrap

 T-MOBILE US, INC. and
 T-MOBILE USA, INC.,

                      T-Mobile.



  ORDER DENYING T-MOBILE’S MOTION TO COMPEL THE PRODUCTION OF
 DOCUMENTS AND THE CONTINUED DEPOSITION OF DR. HANBUM CHO WITH
                  RESPECT TO THOSE DOCUMENTS

        Before the Court is T-Mobile’s Motion to Compel the Production of Documents and the

 Continued Deposition of Dr. Hanbum Cho with Respect to Those Documents. The Court, having

 considered same, is of the opinion the motion should be DENIED.


        IT IS THEREFORE ORDERED that T-Mobile’s Motion to Compel the Production of

 Documents and the Continued Deposition of Dr. Hanbum Cho with Respect to Those Documents

 is DENIED.
